Citation Nr: 1443999	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for lumbar disc disease with degenerative arthritis.

2.  Entitlement to an increased rating, in excess of 20 percent, left lower extremity radiculopathy.

3.  Entitlement to an increased rating, in excess of 20 percent, right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1973 to March 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In an June 2013 decision, the Board denied an increased rating, in excess of 40 percent, for lumbar disc disease with degenerative arthritis; granted separate 20 percent ratings for left and right lower extremity radiculopathy; granted service connection for residuals of a fracture to the left little finger; denied service connection for left hand arthritis; and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for VCAA notice and adjudication.  The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it denied an increased rating for lumbar disc disease with degenerative arthritis and denied increased ratings, in excess of 20 percent, for left and right lower extremity radiculopathy.  In May 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion), and the part of the Board's decision, only to the extent that denied an increased rating in excess of 40 percent for lumbar disc disease with degenerative arthritis and denied increased ratings, in excess of 20 percent, for left and right lower extremity radiculopathy, was remanded for action consistent with the terms of the Joint Motion.

The issue of entitlement (TDIU) has not been adjudicated by the AOJ, has not been recertified to the Board, and is still in remand status.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).

The Court remanded the present appeal to the Board in May 2014 for compliance with the instructions in the May 2014 Joint Motion.  The Joint Motion provides that January 2013 VA examination findings as to radiculopathy were inadequate, because the examination report form only contained check mark options for evaluating "moderate" and "severe" radiculopathy symptoms, but it is not clear if the examiner would have checked, or would have otherwise indicated, that the Veteran's symptoms were "moderately severe" (as described for a higher rating the diagnostic code) if that option had been available on the examination report form.  The Joint Motion also provides that the Board did not adequately address identified symptoms of leg buckling and weakness in evaluating the severity of the Veteran's radiculopathy, and did not consider whether separate ratings were warranted for bowel incontinence and erectile dysfunction in evaluating the Veteran's lumbar spine disability. 

Accordingly, the Board finds that a remand for an updated VA examination is necessary to clarify whether left and right lower extremity radiculopathy is moderate, moderately severe, or severe with marked muscular atrophy when symptoms of weakness and buckling in the lower extremities are considered.  Because the Veteran is separately service-connected for a right knee disability, the VA examiner should attempt differentiate symptoms related to the right knee orthopedic disability from right knee radiculopathy if possible.  Additionally, the Board finds that a remand for a VA examination is necessary to address whether the Veteran has current bowel incontinence and/or erectile dysfunction secondary to his lumbar spine disability; and if so, to address the extent of such disability.  On remand, the AOJ should obtain updated VA treatment records and should associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated VA treatment records, including from the VA Medical Center in Indianapolis, Indiana, dated from February 2013 to present, and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in record

2.  The AOJ should schedule the Veteran for a VA examination to help ascertain the current extent of the service-connected radiculopathy.  The record should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The VA examiner should specifically state whether right and left lower extremity radiculopathy approximates "moderate" neuritis, neuralgia, or incomplete paralysis of the sciatic nerve, "moderately severe" neuritis, neuralgia, or incomplete paralysis of the sciatic nerve, or "severe neuritis, neuralgia, or incomplete paralysis with marked muscular atrophy" when symptoms, to include weakness and buckling in the lower extremities are considered.  Because the Veteran is separately service-connected for a right knee disability, the VA examiner should also attempt differentiate symptoms related to the right knee orthopedic disability from right knee radiculopathy if possible.

3.  The AOJ should schedule the Veteran for a VA examination to address whether he has current bowel incontinence and/or erectile dysfunction secondary to his lumbar spine disability; and if so, to help ascertain the current extent of such disability.  The record should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, the Veteran and representative should be provided with a supplemental statement of the case.  The Veteran and representative should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim. See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



